          Case 3:17-cv-02183-MEM Document 57 Filed 07/07/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD                              :

             Plaintiff                     :     CIVIL ACTION NO. 3:17-2183

     v.                                    :          (JUDGE MANNION)

 SUSQUEHANNA COUNTY,                       :

           Defendant                       :


                                     ORDER


       In accordance with the memorandum issued this same day, and upon

consideration of the County’s motion for summary judgment, (Doc. 30), IT IS

HEREBY ORDERED THAT:

       (1)     The County’s motion is DENIED with respect to the plaintiff’s Title

               VII and PHRA retaliation claims in Counts I and III of his

               complaint and, these claims shall PROCEED to trial; and

       (2)     The County’s motion is DENIED with respect to the plaintiff’s Title

               VII and PHRA hostile work environment claims in Counts II and

               IV of his complaint and, these claims shall PROCEED to trial.

       (3)     By separate order the court will set a date for trial.

                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: July 7, 2020
17-2183-02-ORDER
